Citation Nr: 0125332	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO reopened 
a previously denied claim for service connection for 
psychoneurosis, but denied the claim as not well grounded.  
In the most recent Supplemental Statement of the Case dated 
in May 2001, the RO denied the claim on the merits.  In July 
2001, the veteran appeared and testified at a personal 
hearing at the RO before C. W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his variously diagnosed psychiatric 
disorders are related to nervous symptoms which he has 
continuously manifested since service.  His available medical 
records first reflect his treatment for mixed type 
psychoneurosis two years following his discharge from 
service.  There may be earlier records, however, of his 
treatment for nervous symptoms by Dr. H. Cavanaugh in 1956-57 
and Dr. Burton Stulberg in December 1957.  See Veteran's 
March 1958 Application for Compensation or Pension.  As it 
does not appear that the RO has sought to obtain these 
relevant treatment records, the Board must remand this case 
for further development pursuant to 38 U.S.C.A. 
§ 5103A(b)(1).  See generally Littke v. Derwinski, 1 Vet. 
App. 90 (1991) (VA has duty to obtain relevant records from a 
private medical examination).

On remand, the RO should conduct any further development 
warranted under Veterans Claims Assistance Act of 2000 (VCAA) 
and the recently enacted implementing regulations.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's medical records of treatment from 
Dr. H. Cavanaugh in 1956-57 and Dr. Burton 
Stulberg in December 1957.  The RO should also 
request the veteran to identify any other 
private medical treatment records which may be 
pertinent to his claim on appeal.  The RO 
should then take the necessary steps to obtain 
all these records.

2.  The RO should associate with the claims 
folder the veteran's VA clinical records since 
April 2000.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

4.  Thereafter, the RO should readjudicate the 
claim for service connection for a psychiatric 
disorder.  If the claim remains denied, the RO 
should provide the veteran and his 
representative a Supplemental Statement of the 
Case (SSOC) and allow an appropriate time for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




